
	
		II
		111th CONGRESS
		1st Session
		S. 1828
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2009
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain metal key
		  chains with acrylic mini-globes.
	
	
		1.Metal key chains with acrylic
			 mini-globes
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Metal key chains with acrylic mini-globes, not festive
						(provided for in subheading 7326.20.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
